Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Election/Restrictions
Applicant’s election without traverse of Species 1, figures 2 and 3, in the reply filed on 01/07/2022 is acknowledged.
Claims 6 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Axis X-X’ starting on page 4, line 13, is not marked in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rzepecki 2015/0329255. Rzepecki discloses: A service capsule (12) intended to be mounted on a neck (the spout on 10e in figure 16) of a packaging container (10e) of cosmetic product (as disclosed in paragraph 46, container 10, 10e can be used for a variety of products including the potable drinks shown in figure 16 and also cosmetics as claimed and as stated on paragraph 46, line 4), the service capsule (12) comprising: 
an outer skirt (28e, 28I) intended to engage around the neck (10e), 
a transverse wall (36e) closing off the outer skirt (28e, 28I), the transverse wall (36e) defining at least one outlet orifice (14e) of cosmetic product (as stated on paragraph 46, line 4), 
the service capsule (12) comprising, for the or each outlet orifice (14e), a product dispensing conduit (34e, 34I) protruding in the outer skirt (28e, 28I) from the transverse wall (36e) along a conduit 
the service capsule (12) comprising a closing cap (16e), mounted movably relative to the transverse wall (at 20e, 20f) between a position clear of the transverse wall (as shown in figures 17 or 18), allowing the passage of cosmetic product, and a position applied on the transverse wall (as shown in figure 16), 15 preventing the passage of cosmetic product, 
characterized by a filter (34e, 34I with openings 56e) placed upstream from and/or in the product dispensing conduit (the openings 56e are upstream from the lower base of 34e and “in” 34e as claimed and are “in” 34I as claimed), the filter (34e. 34I) being configured so that the cosmetic product (as stated on paragraph 46, line 4) present in the container (10e) necessarily passes through the filter (34e, 34I) when the product is extracted from the container through the service capsule (12 when the fluid is poured through outlet 14e it will pass through the filter 34e. 34I as claimed),
the filter (34e, 34I) being integral with the product dispensing conduit (they are the same element as seen in figures 16 and 25). 
Regarding claims 2-4 and 14-16, Rzepecki discloses the cap (16e) to close the outlet orifice (14e) as seen in figure 16, a sealing finger (shown at 22f or 22g in figures 17 or 18) inserted in a watertight way into the dispensing conduit (14e as seen in the closed position of figure 16) with an upper edge connecting to the transverse wall (as is the wall under and supporting the hinge 20e in figure 16) and a lower edge (adjacent 42e), the filter (34e) extending from the lower edge (adjacent 42e) as shown in figure 16.
Regarding claims 5 and 17-19; as disclosed the pyramidal shape of disclosed filter 38 does not have a point but has a flat surface at the apex 56 with a hole 61 at the apex as seen in figure 2 wherein the shape shown in figure 2 for filter 38 is a trapezoidal shape. Similarly, Rzepecki discloses the filter 34e to be a trapezoidal type pyramidal shape as seen in figure 16.  

Regarding claims 9 and 10; Rzepecki discloses an alternate embodiment using an inner sealing skirt protruding in the outer skirt from the transverse wall in figure 24 at the top of 28k surrounding the upper portion of dip tube 62k wherein the filter 34e of figure 16 extends to near the bottom of the container 10e and well past the free edge.
Regarding claims 11 and 12; Rzepecki discloses the container 10e to include a cosmetic product as stated on paragraph 46, line 4, which may include inclusions as claimed 54e.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over. Rzepecki 2015/0329255. Rzepecki discloses: A service capsule (12) intended to be mounted on a neck (the spout on 10e in figure 16) of a packaging container (10e) of cosmetic product (as disclosed in paragraph 46, container 10, 10e can be used for a variety of products including the potable drinks shown in figure 16 and also cosmetics as claimed and as stated on paragraph 46, line 4), wherein the cosmetic product as stated on paragraph 46, line 4, may include inclusions 54e:
substantially as claimed but does not disclose the size of the inclusions being between 2 mm3 and 800 mm3. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the cosmetic of Rzepecki with any size of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim teaches another cosmetic dispenser with inclusions 11. Debauge teaches another cosmetic dispenser with inclusions 18. Bibette teaches another cosmetic dispenser with inclusions 20. Castex teaches another cosmetic dispenser with inclusions B. Tadlock teaches another cosmetic dispenser with inclusions 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/J C Jacyna/Primary Examiner, Art Unit 3754